Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A2, B1, C1 (claims 1-6, 8, 10, 15-17, 19-21, 23 and 26-35) in the reply filed on 11/9/2021 is acknowledged.  The traversal is on the ground(s) that no species in the group B is related to the first embodiment of the present application.  This is not found persuasive because as the figures and sections of the.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 15-17, 19-21, 23, 26-28, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20180165396 A1, from IDS) in view of Shih (US 9607967 B1, from IDS).
Regarding claim 1, Lin discloses a chip package (Fig. 20Z) comprising: a first interconnection scheme (101) comprising a first interconnection metal layer (116, see Fig. 18S), a second interconnection metal layer (99 at top) over the first interconnection metal layer and a first insulating dielectric layer (104) between the first and second interconnection metal layers, 
Illustrated below is a marked and annotated figure of Fig. 20Z of Lin.

    PNG
    media_image1.png
    439
    717
    media_image1.png
    Greyscale

Lin fails to teach the first connector comprises a first silicon substrate and a plurality of first through silicon vias vertically extending in the first silicon substrate of the first connector; and the second interconnection scheme on a top surface of the first silicon substrate of the first connector and a top surface of each of the plurality of first through silicon vias, the third interconnection metal layer over the top surface of the first silicon substrate of the first connector and on the top surface of each of the plurality of first through silicon vias, wherein the third interconnection metal layer couples to the first semiconductor integrated-circuit (IC) chip through, in sequence, a first through silicon via of the plurality of first through silicon vias and the second interconnection metal layer.
Shih discloses a first connector in the same field of endeavor (101 on left, Figs. 5 and 6) wherein the first connector comprises a first silicon substrate (100a) and a plurality of first through silicon vias (120a, 122a, “TSV”, Col. 4, line 64-Col. 5, line 3) vertically extending in the first silicon substrate of the first connector.  One of ordinary skill in the art could have substituted the first connector of Lin with the first connector of Shih and the substitution would have been predictable because both Shih and Lin teach first connectors functioning as vertical connectors.  Doing so would arrive at the claimed first connector comprising a first silicon substrate and a plurality of first through silicon vias vertically extending in the first silicon substrate of the first connector; and the second interconnection scheme on a top surface of the first silicon substrate of the first connector and a top surface of each of the plurality of first through silicon vias, the third interconnection metal layer over the top surface of the first silicon substrate of the first connector and on the top surface of each of the plurality of first through silicon vias, wherein the third interconnection metal layer couples to the first semiconductor integrated-circuit (IC) chip through, in sequence, a first through silicon via (120a) of the plurality of first through silicon vias and the second interconnection metal layer.  Shih provides a clear teaching to motivate one to substitute the first connector for Lin’s first connector in that doing so would enable reduced spacing between the plurality of first connectors, thus enabling reduced chip package size (Col. 3, lines 24-35).
Illustrated below is a marked and annotated figure of Fig. 5 of Shih.

    PNG
    media_image2.png
    437
    691
    media_image2.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 6 of Shih.

    PNG
    media_image3.png
    441
    493
    media_image3.png
    Greyscale

Regarding claim 2, Lin in view of Shih discloses a chip package (Lin, Fig. 18V), wherein the plurality of first metal contacts comprise more than twenty first metal contacts under and on the first interconnection scheme and at the bottom surface of the chip package, wherein the plurality of second metal contacts at the top surface of the chip package comprise the same number as the first metal contacts, wherein each of the second metal contacts is vertically aligned with one of the more than twenty first metal contacts (see vertical reference lines in annotated Fig. 20Z).
Lin in view of Shih fails to expressly teach the plurality of second metal contacts comprise more than twenty second metal contacts, wherein each of the more than twenty second metal contacts is vertically aligned with one of the more than twenty first metal contacts.  However, Lin clearly teaches the claimed number of first metal contacts (Fig. 18V) and clearly illustrates the second metal contact having an arrangement and number substantially similar to the first metal contacts.  Lin further illustrates the number and arrangement of second metal contacts may be varied according to the requirement of the second metal contact layout (see Fig. 19R).  The examiner understands semiconductor device complexity may require fewer or more second metal contacts. Therefore, it would have been obvious to have the second metal contacts of Lin in view of Shih comprise more than twenty second metal contacts because the number and arrangement of the second metal contacts can be varied according to the requirement of the second metal contact layout.
Illustrated below is a marked and annotated figure of Fig. 18V of Lin.

    PNG
    media_image4.png
    435
    568
    media_image4.png
    Greyscale

Regarding claim 3, Lin in view of Shih as applied to claim 2 discloses a chip package (Lin, Fig. 18V), wherein the more than twenty first metal contacts are vertically under the first semiconductor integrated-circuit (IC) chip and the more than twenty second metal contacts are vertically over the first semiconductor integrated-circuit (IC) chip.
Regarding claim 4, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z), wherein the plurality of first metal contacts comprises a first metal contact vertically under the first semiconductor integrated-circuit (IC) chip, and the plurality of second metal contacts comprises a second metal contact vertically over the first semiconductor integrated-circuit (IC) chip (583 below 100 on left), wherein the first metal contact couples to the second metal contact through a second through silicon via (Shih, 122a) of the plurality of first through silicon vias (Lin, “122 through…79…158”, [0626]).
Regarding claim 5, Lin in view of Shih discloses a chip package (Lin, Fig. 18V), wherein the plurality of first metal contacts comprise more than fifty first metal contacts under and on the first interconnection scheme and at the bottom surface of the chip package, wherein the plurality of second metal contacts at the top surface of the chip package comprise the same number as first metal contacts (see Fig. 20Z, 8 of each are shown), wherein each of the second metal contacts is vertically aligned with one of the more than fifty first metal contacts (see vertical reference lines in annotated Fig. 20Z).
Lin in view of Shih fails to expressly teach the plurality of second metal contacts comprise more than fifty second metal contacts, wherein each of the more than fifty second metal contacts is vertically aligned with one of the more than fifty first metal contacts.  However, Lin clearly teaches the claimed number of first metal contacts (Fig. 18V) and clearly illustrates the second metal contact having an arrangement and number substantially similar to the first metal contacts.  Lin further illustrates the number and arrangement of second metal contacts may be varied according to the requirement of the second metal contact layout (see Fig. 19R).  The examiner understands semiconductor device complexity may require fewer or more second metal contacts. Therefore, it would have been obvious to have the second metal contacts of Lin in view of Shih comprise more than fifty second metal contacts because the number and arrangement of the second metal contacts can be varied according to the requirement of the second metal contact layout.
Regarding claim 6, Lin in view of Shih discloses a chip package (Shih, Fig. 5), wherein the first connector has no transistor therein (TSV chip, Col. 4, line 64-Col. 5, line 3).
Regarding claim 8, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z), wherein the first semiconductor integrated-circuit (IC) chip comprises a third metal contact (34; similarly 416a of Shih, Fig. 5) at a bottom of the first semiconductor integrated-circuit (IC) chip and coupling to the first interconnection scheme, and the first connector comprises a fourth metal contact (Shih, Fig. 5, 416b with 414b) at a bottom of the first connector and coupling to the first interconnection scheme, wherein the fourth metal contact is in contact with a bottom surface of the first through silicon via and couples the first through silicon via to the first interconnection scheme.
Regarding claim 10, Lin in view of Shih as applied to claims 8 and 1 discloses a chip package (Lin, Fig. 20Z), wherein each of the third and fourth metal contacts comprises a copper layer (32, Fig. 15H) having a thickness between 1 and 60 micrometers (between 3 and 60 micrometers, [0472]).
Regarding claim 15, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z) further comprising a second semiconductor integrated-circuit (IC) chip (100 with 88, on right) over the first interconnection scheme, under the second interconnection scheme and at a same horizontal level as the first semiconductor integrated-circuit (IC) chip and first connector, wherein the third interconnection metal layer couples to the second semiconductor integrated-circuit (IC) chip through, in sequence, a second through silicon via (122a) of the plurality of first through silicon vias and the second interconnection metal layer (“79…connected to…100”, [0626]), and wherein the second semiconductor integrated-circuit (IC) chip couples to the first semiconductor integrated-circuit (IC) chip through the second interconnection metal layer (“79…100 to each other”, [0621]).
Regarding claim 16, Lin in view of Shih as applied to claim 15 discloses a chip package (Lin, Fig. 20Z), wherein the first semiconductor integrated-circuit (IC) chip is a field-programmable-gate-array (FPGA) integrated-circuit (IC) chip ([0004]) and the second semiconductor integrated-circuit (IC) chip is a memory chip ([0004]).
Regarding claim 17, Lin in view of Shih as applied to claim 15 discloses a chip package, wherein the first semiconductor integrated-circuit (IC) chip comprises a first input/output (I/O) circuit (FPGA to I/O driver, [0034]) coupling to a second input/output (I/O) circuit (NVM to I/O driver [0034]) of the second semiconductor integrated-circuit (IC) chip, wherein each of the first and second input/output (I/O) circuits has an I/O power efficiency smaller than 0.5 pico-Joules per bit.
Lin in view of Shih fails to expressly teach each of the first and second input/output (I/O) circuits has an I/O power efficiency smaller than 0.5 pico-Joules per bit.  However, Lin provides a range of capacitance for the input/output circuits (“smaller than 10pF”, [0018]).  Lin further discloses a range of operating voltages for the input/output circuits (dedicated I/O chip, i.e. 1.5V, [0018]).  The examiner understands the energy of a capacitor (Joules) to be related to the charge (Farads) and voltage (Volts) of the capacitor.  The claimed and prior art products are identical in structure, thus a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed power efficiency because it is a variation encompassed within Lin’s teachings of varying voltages and capacitance.  Therefore, it would have been obvious to one of ordinary skill in the art of manufacturing chip packages to formulate the claimed power efficiency because it is prima facie obvious.
Regarding claim 19, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z) further comprising a second connector (158 in middle) over the first interconnection scheme, under the second interconnection scheme and at a same horizontal level as the first semiconductor integrated-circuit (IC) chip and first connector, wherein the second connector couples to the first semiconductor integrated-circuit (IC) chip through the second interconnection metal layer (“100…158…99”, [0626]), wherein the second connector comprises a plurality of second connectors vertically extending, wherein the third interconnection metal layer couples to the first semiconductor integrated-circuit (IC) chip through, in sequence, the second connector and the second interconnection metal layer (79 connected to 100 through 158 and 99, [0626]).
Lin in view of Shih fails to teach the second connector comprises a second silicon substrate and a plurality of second through silicon vias vertically extending in the second silicon substrate of the second connector, wherein the third interconnection metal layer couples to the first semiconductor integrated-circuit (IC) chip through, in sequence, a second through silicon via of the plurality of second through silicon vias and the second interconnection metal layer.
However, Shih discloses a second connector in the same field of endeavor (101 on right, Figs. 5 and 6) wherein the second connector comprises a second silicon substrate (100a) and a plurality of second through silicon vias (120a, 122a, “TSV”, Col. 4, line 64-Col. 5, line 3) vertically extending in the second silicon substrate of the second connector.  As reasoned in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first connector of Lin with the first connector of Shih.  This teaching can also be reasonably applied to the claimed second connector.  More specifically, it would have been obvious for one of ordinary skill in the art to modify both Lin’s first and second connectors (158 on left and right) to each comprise a silicon substrate and a plurality of through silicon vias vertically extending in the silicon substrate of the respective connector.  Doing so would arrive at the claimed second connector comprises a second silicon substrate and a plurality of second through silicon vias vertically extending in the second silicon substrate of the second connector, wherein the third interconnection metal layer couples to the first semiconductor integrated-circuit (IC) chip through, in sequence, a second through silicon via of the plurality of second through silicon vias and the second interconnection metal layer.  Shih provides a clear teaching to motivate one to substitute the first connector for Lin’s first connector in that doing so would enable reduced spacing between the plurality of first connectors, thus enabling reduced chip package size (Col. 3, lines 24-35).
Regarding claim 20, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z), wherein the first through silicon via is used to deliver a voltage of power supply (Vcc) to the first semiconductor integrated-circuit (IC) chip (“158 may compose…”, “power”, [0621]).
Regarding claim 21, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z), wherein the first through silicon via is used to deliver a voltage of ground reference (Vss) to the first semiconductor integrated-circuit (IC) chip (“158 may compose…”, “ground”, [0621]).
Regarding claim 23, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z), wherein the first semiconductor integrated-circuit (IC) chip is a field-programmable-gate-array (FPGA) integrated-circuit (IC) chip ([0004]).
Regarding claim 26, Lin in view of Shih discloses a chip package (Shih, Fig. 5), wherein the top surface of the polymer layer is substantially coplanar with the top surface of the first semiconductor integrated- circuit (IC) chip (similarly shown in Lin, Fig. 20Z) and the top surface of the first silicon substrate of the first connector, and wherein each of the plurality of first through silicon vias has a top surface at a top of the first connector.
Regarding claim 27, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z), wherein the first semiconductor integrated-circuit (IC) chip comprises an input/output (I/O) circuit (I/O driver, [0034]) coupling to the first interconnection scheme (TISD, [0034]), wherein the input/output (I/O) circuit has a driving capability between 0.05 pF and 2 pF ([0034]).
Regarding claim 28, Lin in view of Shih discloses a chip package (Lin, Fig. 20Z), wherein the third interconnection metal layer is further over the top surface of the polymer layer and the top surface of the first semiconductor integrated-circuit (IC) chip.
Regarding claim 32, Lin in view of Shih discloses a chip package (Shih, Fig. 5), wherein each of the plurality of first through silicon vias comprises a copper layer (“copper”, Col. 3, line 65-Col. 4, line 5) vertically extending in the first silicon substrate and an adhesion layer (“diffusion barrier”, Col. 3, line 65-Col. 4, line 5) at a sidewall of the copper layer thereof and between the copper layer thereof and first silicon substrate.
Regarding claim 33, Lin in view of Shih as applied to claims 8 and 1 discloses a chip package (Lin, Fig. 20Z), wherein the first connector further comprises a second insulating dielectric layer (93) under the first silicon substrate, wherein an opening in the second insulating dielectric layer (portion of 93 filled by 99) is under and vertically aligned with the bottom surface of the first through silicon via, wherein the fourth metal contact (99 in and on 93; similarly Shih, Fig. 5, 416b with 414b) is under and on a bottom surface of the second insulating dielectric layer, extends into the opening in the second insulating dielectric layer and couples to the bottom surface of the first through silicon via through the opening in the second insulating dielectric layer.
Lin in view of Shih as applied to claims 33, 8, and 1 discloses a chip package (Lin, Fig. 20Z), wherein the fourth metal contact comprises a copper layer (98) having a first portion in the opening in the second insulating dielectric layer and a second portion under the first portion of the copper layer and the bottom surface of the second insulating dielectric layer, and an adhesion layer (94) having a first portion between the bottom surface of the first through silicon via and a top of the first portion of the copper layer, a second portion between a sidewall of the opening in the second insulating dielectric layer and a sidewall of the first portion of the copper layer and a third portion between the bottom surface of the second insulating dielectric layer and a top of the second portion of the copper layer, wherein the first and second portions of the copper layer are integral and the first, second and third portions of the adhesion layer are integral.
Regarding claim 35, Lin in view of Shih as applied to claims 33, 8, and 1 discloses a chip package (Lin, Fig. 20Z), wherein the second insulating dielectric layer comprises a polymer (“polymer”, [0505]).
Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 29-31 is the inclusion of the limitation wherein the first connector comprises a reserved scribe line between neighboring two of the plurality of regions of arrays of third metal contacts, wherein a first horizontal space between neighboring two of the plurality of third metal contacts and across the reserved scribe line is greater than a second horizontal space between neighboring two of the plurality of third metal contacts within one of the plurality regions of arrays of third metal contacts..  Prior art of record teaches scribe lines and horizontal spaces, however, the scribe lines and horizontal spaces as claimed were not found to be obvious variations thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817         

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817